internal_revenue_service index no number release date re legend department of the treasury p o box ben franklin station washington dc person to contact telephone number refer reply to cc dom p si - plr-115076-98 date date this is in response to your submission of date in which you requested a ruling under sec_2652 of the internal_revenue_code and sec_301_9100-1 of the procedure and administration regulations decedent died testate on date survived by spouse nephew nephew’s spouse and nephew’s daughter spouse died on date under decedent’s will her estate passed to a_trust established under trust agreement article sixth of trust agreement provides for the division of the trust estate into four parts the first part is a marital trust to be funded with an amount equal to one- half of the decedent’s adjusted_gross_estate less the value of all interests allowable as a federal estate_tax_marital_deduction and passing outside of article sixth the second part is a credit_shelter_trust to be funded with the amount that would be exempt from federal estate_tax by operation of decedent's available unified_credit the third part is a charitable_trust to be funded with of the decedent’s adjusted_gross_estate the fourth part is an outright gift to nephew of the balance of the trust estate under article sixth paragraph i during his life spouse is to receive all of the net_income from the marital trust at least annually spouse may also receive any amount of principal the trustee in his sole discretion deems necessary for spouse’s comfort support and maintenance upon spouse's death article sixth paragraph a i e provides that marital trust is to be divided into two separate equal parts qtip one and qtip two qtip one is to be distributed outright to nephew if then living or if not to nephew’s spouse if then living or if not the corpus is to be added to qtip two qtip two is to be held for nephew’s issue under article sixth paragraph ii with respect to the credit_shelter_trust during his life spouse may receive any amounts of income and principal the trustee in his sole discretion deems advisable for spouse’s care comfort support maintenance health and welfare upon spouse's death the credit_shelter_trust passes to nephew if then living or if not into trust for his issue on schedule m of form_706 which was timely filed by the estate the executor made an election under sec_2056 with respect to the entire value of the marital trust a deduction under sec_2056 was claimed for the amount passing to the trust article fourteenth paragraph a of trust agreement authorizes the trustee to divide a_trust into separate subshares one exempt and one non-exempt from generation-skipping_transfer gst tax the executor however failed to indicate that the marital trust would be severed failed to make to make an election under sec_2652 with respect to the marital trust and failed to allocate decedent’s gst_exemption the estate proposes pursuant to article sixth a i e and article fourteenth of trust agreement and in accordance with sec_26_2654-1 example of the generation-skipping_transfer_tax regulations to sever the marital trust into two equal trusts qtip part one and qtip part two qtip part one and qtip part two will each consist of of the value of the marital trust on the date of severance qtip part one and qtip part two will both have the identical provisions under article sixth with regard to distributions from marital trust during spouse’s life further any discretionary distribution of principal under article sixth must be made pro_rata from each trust and any estate_taxes attributable to the inclusion of the trusts in spouse’s gross_estate will be paid equally from both trusts the remainder of qtip part one after payment of estate_taxes will be distributed outright to nephew and the remainder of qtip part two after payment of estate_taxes will continue in trust for the benefit of nephew’s issue the estate also proposes to make a reverse_qtip_election under sec_2652 with respect to qtip part two decedent’s estate requests an extension of time under sec_301_9100-1 to sever the marital trust into qtip part one and qtip part two and to make the reverse_qtip_election under sec_2652 with respect to qtip part two in addition the estate requests that we rule that under the automatic allocation rules contained in sec_2632 decedent’s gst_exemption under sec_2631 is allocated pro_rata between the credit_shelter_trust and qtip part two sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2056 provides that for purposes of the tax imposed by sec_2001 the value of the taxable_estate is to be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property that passes or has passed_from_the_decedent to the surviving_spouse sec_2056 provides the general_rule that no deduction shall be allowed for an interest passing to the surviving_spouse if on the lapse of time on the occurrence of an event or contingency or on the failure of an event or contingency to occur the interest will terminate or fail sec_2056 provides that in the case of qualified_terminable_interest_property the entire property shall be treated as passing to the surviving_spouse for purposes of sec_2056 and no part of the property shall be treated as passing to any person other than the surviving_spouse in a form described in sec_2056 sec_2056 defines qualified_terminable_interest_property qtip as property which passes from the decedent in which the surviving_spouse has a qualifying_income_interest_for_life and to which an election under sec_2056 applies sec_2601 imposes a tax on every generation-skipping_transfer with regard to the generation-skipping_transfer_tax gstt each individual is allowed an exemption of dollar_figure which may be allocated by such individual or by his or her executor to any property with respect to which such individual is the transferor under sec_2632 the allocation may be made at any time on or before the date prescribed for filing the individual's estate_tax_return including extensions under sec_2632 and sec_26_2632-1 any portion of an individual’s gst_exemption not allocated within the time prescribed in sec_2632 is allocated pro_rata on the basis of the value of the property as finally determined for federal estate_tax purposes first to direct skips treated as occurring at the transferor’s death any balance is allocated pro_rata on the basis of the value of the property as finally determined for federal estate_tax purposes to trusts with respect to which a taxable_termination may occur or from which a taxable_distribution may be made the automatic allocation is irrevocable no automatic allocation of gst_exemption is made to a_trust that will have a new transferor with respect to the entire trust prior to the occurrence of any generation skipping transfer with respect to the trust sec_2652 provides that in the case of any trust with respect to which a deduction is allowed to the decedent’s estate under sec_2056 the estate of the decedent may elect to treat all of the property in the trust for purposes of the gstt as if the election to be treated as qualified_terminable_interest_property had not been made this election is referred to as the reverse_qtip_election the consequence of a reverse_qtip_election is that the decedent remains for gstt purposes the transferor of the qtip_trust for which the election is made as a result the decedent's gst_exemption may be allocated to the qtip_trust sec_26_2654-1 provides rules pursuant to which the severance of a_trust that is included in the transferor's gross_estate into two or more trusts is recognized for purposes of chapter if the governing instrument does not require severance the trust must be severed pursuant to discretionary authority granted either under the governing instrument or under local law the severance must occur or a reformation proceeding be commenced prior to the date prescribed for filing the federal estate_tax_return for the estate of the transferor the trusts must either be severed on a fractional basis or a pecuniary basis if so required by the governing instrument if severed on a fractional basis the separate trusts need not be funded with a pro_rata portion of each asset held by the undivided trust under sec_301_9100-1 of the procedure and administration regulations the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i if the taxpayer demonstrates to the satisfaction of the commissioner that the taxpayer has acted reasonably and in good_faith and granting relief will not prejudice the interests of the government sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish that the taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government sec_301_9100-3 in this case the standards of sec_301_9100-1 and sec_301_9100-3 have been satisfied consequently an extension of time is granted until days from the date of this letter for commencing the court_proceeding to sever the marital trust into qtip part one and qtip part two under sec_26_2654-1 and making a reverse_qtip_election under sec_2652 with respect to qtip part two the election under sec_26_2654-1 must be made by attaching a statement to copies of the federal estate_tax_return and the schedule r filed by the estate the statement must indicate that a proceeding has been commenced to sever the marital trust and describe the manner in which the marital trust is proposed to be severed a copy of the petition or other instrument used to commence the proceeding must also be attached we also rule that under the automatic allocation rules contained in sec_2632 decedent's gst_exemption under sec_2631 is allocated pro_rata between the credit_shelter_trust and qtip part two except as specifically ruled herein we express no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours paul f kugler assistant chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes
